In re Satchfield, Edward E.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Madison, 6th Judicial District Court Div. A, Nos. 83,471, 83,889; to the Court of Appeal, Second Circuit, Nos. 35631-KW, 35632-KW.
Granted. This case is remanded to the court of appeal for briefing and argument and full written opinion on the basis of a complete record, including a transcript of the preliminary hearing conducted on October 16, 1997 by the Hon. John D. Cri-gler, to resolve the venue/jurisdictional question in advance of any trial.